                                                                                       FILED
                                                                              2020 Mar-06 PM 04:05
                                                                              U.S. DISTRICT COURT
                                                                                  N.D. OF ALABAMA


                   UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF ALABAMA
                        SOUTHERN DIVISION

RAY BLAND OLIVER,                          )
                                           )
       Plaintiff,                          )
                                           )
v.                                         )   Case No. 2:19-cv-00167-LCB-HNJ
                                           )
SGT. SAMUEL J. AARON,                      )
                                           )
       Defendant.                          )

                           MEMORANDUM OPINION

      The magistrate judge filed a report on January 8, 2020, recommending the

defendant’s special report be treated as a motion for summary judgment and further

recommending that the motion be granted. (Doc. 23). Although the plaintiff was

advised of his right to file specific written objections within fourteen days, no

objections have been received by the Court.

      Having carefully reviewed and considered de novo all the materials in the

Court file, including the report and recommendation, the magistrate judge’s report

is hereby ADOPTED and the recommendation is ACCEPTED. Accordingly, the

court ORDERS that the defendant’s motion for summary judgment is GRANTED,

the Court finding that no genuine issues of material fact exist.
DONE and ORDERED this March 6, 2020.



                       _________________________________
                       LILES C. BURKE
                       UNITED STATES DISTRICT JUDGE




                            2
